                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   SOUTHEAST DIVISION

 ALAN D, TURNER,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )             No. 1:19CV00004 HEA
                                                  )
 NELSON C. TILLMAN, et al.,                       )
                                                  )
                 Defendant.                       )



                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff for the appointment of counsel.

(Docket No. 39). The motion will be denied without prejudice.

       The appointment of counsel for an indigent pro se plaintiff lies within the discretion of the

Court, as there is no constitutional or statutory right to appointed counsel in civil cases. Ward v.

Smith, 732 F.3d 940, 942 (8th Cir. 2013); see 28 U.S.C. ' 1915(e) (“when an indigent prisoner has

pleaded a nonfrivolous cause of action, a court may appoint counsel.”) (emphasis added).

       Once the plaintiff alleges a prima facie claim, the Court must determine the plaintiff’s need

for counsel to litigate the claim effectively. In re Lane, 801 F.2d 1040, 1043 (8th Cir. 1986). The

standard for appointment of counsel in a civil case is whether both the plaintiff and the Court

would benefit from the assistance of counsel. Edgington v. Missouri Dept. of Corrections, 52 F.3d

777, 780 (8th Cir. 1995), abrogated on other grounds, Doe v. Cassel, 403 F.3d 986, 989 (8th Cir.

2005) (citations omitted). This determination involves the consideration of several relevant criteria

which include “the factual complexity of the issues, the ability of the indigent person to investigate

the facts, the existence of conflicting testimony, the ability of the indigent person to present the
claims, and the complexity of the legal arguments.” Phillips v. Jasper County Jail, 437 F.3d 791,

94 (citing Edgington, 52 F.3d at 780).

       In some instances, a court may deny a motion for appointment of counsel without prejudice

because it believes the record is insufficient to determine, one way or the other, whether it would

be appropriate to appoint counsel when the above factors are considered. See Id. For example,

discovery may not have begun or may have just begun at the time of the request for appointment

of counsel, so there is no conflicting testimony. There may be no indication in the record that the

plaintiff lacks the ability to investigate or present his case where she correctly identifies the

applicable legal standard governing her claims and her complaint contains all essential

information. Finally, the Court may consider whether the plaintiff’s claims involve information

that is readily available to her. Phillips, 437 F.3d at 794.

       In this case, the record does not support the appointment of counsel at this time. The claims

plaintiff has presented do not appear factually or legally complex as gleaned from the record at

this stage. Finally, plaintiff has demonstrated ability to clearly present and investigate his claims.

He has filed a complaint that is articulate and understandable, indicating that he is capable of clear

expression and logical organization of content. However, the Court recognizes that the relevant

circumstances may change. The Court will therefore deny the motion for the appointment of

counsel, without prejudice. If appropriate at a later stage of this litigation, plaintiff may file a

motion to appoint counsel that addresses the foregoing factors.

       Dated this 17th day of December, 2019.


                                               ___________________________________
                                                    HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                  2
